Citation Nr: 1111844	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-34 366	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for the residuals of colon cancer, to include as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for the residuals of colon cancer as the result of exposure to herbicides.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  A May 2008 response from the National Personnel Records Center (NPRC) reflects that the Veteran served in Vietnam from October 1967 to October 1968.  As such, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  

Colon cancer is not one of the presumptive disabilities that is awarded service connection on the basis of presumed exposure to herbicides.  38 C.F.R. 
§ 3.307(a)(6); 3.309(e).  However, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A review of the private medical evidence of record shows that the Veteran was diagnosed with T3, N0, M0, Stage II colon carcinoma in 1993.  He underwent a splenic resection and left-sided hemicolectomy with appendectomy.  The evidence of record indicates that his colon cancer was successfully treated.

A May 2008 letter from Dr. T.B. reflects that he was asked by the Veteran to comment on a potential link between dioxin and colon cancer.  Dr. T.B. commented that he has treated the Veteran for years and had reviewed some literature.  Dr. T.B. referenced two sources and stated that based on his brief research, it does seem that there is definitely a potential connection between dioxin or Agent Orange and colon cancer.  He clarified that this is not proven but would probably be impossible for most such exposure since a randomized placebo controlled experiment could never be done and there is certainly a potential connection.  Dr. T.B. added that he is not a specialist in either of these subjects but firmly stated that there is definitely a potential connection and this should certainly be researched further.  He further stated that he would be doing more research on the subject.

Although Dr. T.B.'s opinion is favorable to the Veteran, the Board notes that it is not sufficient to grant the claim.  Before relying on an opinion, the Board must consider such factors as whether the examiner explained the basis for an opinion or the basis must be otherwise apparent in the review of the evidence, whether the opinion is based on sufficient facts or data, whether the examiner based the opinion on the limitations of knowledge in the medical community at large, and whether the examiner identified what facts cannot be determined.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board observes that Dr. T.B. specifically indicated that he had conducted brief research before rendering his conclusions and that he was not a specialist on this matter.  Accordingly, Dr. T.B.'s opinion does not appear to be based on sufficient data and, because he indicated that he was not a specialist on the subject matter, it is not based on sufficient medical expertise.  Moreover, Dr. T.B. did not discuss any information specific to the Veteran when rendering his conclusions.  

However, the Board concludes that as there is evidence indicating that the Veteran's claimed disability might be related to his presumed exposure to herbicides, a remand is necessary for a VA examination.  38 C.F.R. § 3.159(c)(4)(i).  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In particular, there is evidence of an in-service injury (exposure to herbicides), a current disability (residuals of colon cancer), an indication that Agent Orange exposure might be related to colon cancer (Dr. T.B.'s opinion), and insufficient evidence to decide the case.  See McLendon, 20 Vet. App. 79 (indicating that the third element requires a "low threshold" and requires only that the evidence "indicates" that there may be a nexus between the current disability or symptoms and the Veteran's service.)  Therefore, a remand for a VA examination is necessary.

The Board also observes that the Veteran submitted two releases for private treatment records for Dr. P.J.S. dated from January 2006 to the present and from Dr. F.I.M./Dr. T.B. dated from 2001 to the present.  The Board observes that records from Dr. T.B. and F.I.M. that have been associated with the claims file date from 1993 to 2005.  An October 2008 response from Dr. P.J.S. reflected that the Veteran had not been seen since 2003.  No records from this provider have been associated with the claims file.  It does not appear that the Veteran has been informed that records from Dr. P.J.S. have not been obtained.  38 C.F.R. § 3.159(c)(1).  Moreover, the Board is unclear whether there are outstanding records from Dr. T.B. and F.I.M. dated from 2005 to the present.  Accordingly, on remand the Veteran should be provided with an opportunity to submit the records in question or submit a release authorizing VA to obtain them on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should inform the Veteran that private treatment records from Dr. T.B. and F.I.M. dated from 1993 to 2005 have been associated with the claims file.  The Veteran should also be informed that Dr. P.J.S. indicated that he had not seen the Veteran since 2003 and that no records for Dr. P.J.S. have been associated with the claims file.  The Veteran should be asked to identify any additional records that he wants VA to obtain or to submit the information himself.  Additionally, he should be informed that Dr. T.B. indicated that he was conducting further research on the issue of whether the Veteran's colon cancer was related to his herbicide exposure and to submit any such research.  (Note:  The Board has used initials to protect the Veteran's identity.  The full names of all treatment providers should be used in all correspondence to the Veteran to aid him in identifying the records.)

2.  Following the above development and association of any additional evidence with the Veteran's record, schedule the Veteran for a VA examination with an examiner with appropriate expertise to evaluate his claim for service connection for the residuals of colon cancer to include as due to herbicide exposure.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including any pertinent studies, the examiner should identify any residuals of the Veteran's colon cancer.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current the residuals of colon cancer are causally or etiologically related to his presumed exposure to herbicides as opposed to its being more likely due to some other factor or factors.  The examiner should review Dr. T.B.'s May 2008 letter, to include the literature he references.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


